Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention, the limitations “ a grinding apparatus … a grinding water supply unit that supplies grinding water to at least the grindstone when the workpiece held by the holding table is grounded by the grinding unit; and a light applying unit that is disposed adjacent to the holding table and that applies light to a grinding surface of the grindstone grinding the workpiece held by the holding table, and  the light applying unit including a light emission section that emits light , a diffusion preventive wall that surrounds the light emission section and that prevents diffusion of the light, and a cleaning water supply section for supplying cleaning water to remove dirt in the light applying unit” fails to render the claimed invention obvious or anticipated. For instance, JP2013123792A discloses a grinding apparatus having a light transmitting unit  45 which emits UV light onto a grindstone however 3792’ does not disclose a cleaning water supply section for supplying cleaning water to remove dirt in the light applying unit. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above the claim limitations of claims 1-10 have been considered as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723